DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019 and on 10/12/2021 were filed before the first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Prior art of record
Re claim 1, Dobbertin et al. (2014/0225086) teaches a display panel (Fig. 2), comprising:												a light emitting element (200), comprising a microcavity structure [103] and a light emitting layer (208) disposed in the microcavity structure ([103], “… the electroluminescent microcavity of the light-emitting component 200…”); and 			an external microcavity structure (214, 216, [103]), disposed on a light emitting side of [79, 127] the light emitting element (200) and comprising a first transflective layer, a second transflective layer and a dielectric layer disposed between the first transflective layer and the second transflective layer (216, [129-131]), wherein the microcavity structure [103] of the light emitting element (200) is configured to modulate a spectrum of light emitted by the light emitting layer [103-105]. 
Dobbertin does not explicitly teach wherein the microcavity structure of the light emitting element is configured to modulate a spectrum of light emitted by the light 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the display panel of claim 1, including each of the limitations and specifically wherein the microcavity structure of the light emitting element is configured to modulate a spectrum of light emitted by the light emitting layer in a first viewing angle range; the external microcavity structure is configured to modulate a spectrum of light emitted by the light emitting element in a second viewing angle range; and the second viewing angle range is larger than the first viewing angle range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh et al. (2017/0125496), Figs. 4-10B; Park et al. (2016/0118612), Figs. 1-12; Dobbertin et al. (2014/0319482), Figs. 1-6F; Goeoetz et al. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Karen Kusumakar/Primary Examiner, Art Unit 2897  
12/3/21